UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FARRAH GILOT,

                                 Plaintiff,
                                                                 19-CV-11256 (CM)
                     -against-
                                                                 CIVIL JUDGMENT
 ACT BLUE,

                                 Defendant.

       Pursuant to the order issued January 16, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i), and for lack of subject matter jurisdiction, see Fed. R. Civ. P.

12(h)(3).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:     January 16, 2020
            New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
